Citation Nr: 1038735	
Decision Date: 10/15/10    Archive Date: 10/22/10

DOCKET NO.  08-26 325A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent 
for degenerative disc disease (DDD) at L2 through L5.

2.  Entitlement to a disability rating in excess of 10 percent 
for a right knee disability.

3.  Entitlement to a disability rating in excess of 10 percent 
for a left knee disability.

4.  Entitlement to a disability rating in excess of 20 percent 
for a right shoulder disability.

5.  Entitlement to a disability rating in excess of 10 percent 
for a left shoulder disability.

6.  Entitlement to a disability rating in excess of 10 percent 
for right meralgia paresthetica, post operative ilio-inguinal 
neuritis.

7.  Entitlement to a compensable disability rating for residuals 
of a right index finger injury.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1972 to 
September 1992.

This appeal comes to the Board of Veterans' Appeals (Board) from 
a September 2007 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Reno, Nevada.  

As support for his claim, the Veteran provided testimony before 
the undersigned Veterans Law Judge at a hearing at the RO (Travel 
Board hearing) in May 2010.  The transcript of the hearing has 
been associated with the claims file and has been reviewed. 

Further, during his May 2010 hearing testimony, the Veteran 
appeared to be raising additional claims, including a claim for 
service connection for carpel tunnel syndrome.  The issue of 
service connection for carpel tunnel syndrome being 
referred has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, 
and it is referred to the AOJ for appropriate action.  

Issues 1 through 6 are REMANDED to the AOJ via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The Veteran's residuals of a right index finger injury are not 
manifested by favorable or unfavorable ankylosis.


CONCLUSION OF LAW

The criteria for a compensable disability rating for service-
connected residuals of a right index finger injury have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.21, 4.71a, 
Diagnostic Code 5225 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to 
notify was accomplished by way of a VCAA letter from the RO to 
the Veteran dated in March 2007.  This letter effectively 
satisfied the notification requirements of the VCAA consistent 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by (1) 
informing the Veteran about the information and evidence not of 
record that was necessary to substantiate his claim, (2) 
informing the Veteran about the information and evidence the VA 
would seek to provide, and (3) informing the Veteran about the 
information and evidence he was expected to provide.  See also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Thus, the 
Board finds that the RO has provided all notice required by the 
VCAA as to the three elements of notice.  38 U.S.C.A. § 5103(a).  
See Pelegrini II, Quartuccio, supra.

Additionally, in the March 2007 VCAA letter, the RO also advised 
the Veteran that a disability rating and an effective date will 
be assigned if service connection is awarded.  Dingess v. 
Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman 
v. Nicholson, 483 F.3d 1311 (2007).  Thus, he has received all 
required notice in this case, such that there is no error in 
content. 

The RO also correctly issued the March 2007 VCAA notice letter 
prior to the September 2007 determination on appeal.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini II, 18 Vet. 
App. At 120.  Thus, there is no timing error with regard to the 
VCAA notice.  

With regard to the additional notice requirements for increased 
rating claims, as is the case here with the Veteran's claim for 
an increased rating for his service-connected residuals of a 
right index finger injury, an October 2008 VCAA letter was 
compliant with Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Specifically, this letter advised the Veteran of the evidentiary 
and legal criteria necessary to substantiate higher ratings for 
his service-connected disabilities.  In any event, the U.S. Court 
of Appeals for the Federal Circuit (Federal Circuit Court) 
recently vacated the Court's previous decision in Vasquez-Flores, 
concluding that generic notice in response to a claim for an 
increased rating is all that is required.  See Vazquez-Flores v. 
Shinseki, 580 F.3d 1270, 1277 (2009).  Regardless, overall, the 
Board is satisfied that the RO provided both generic and specific 
VCAA notice as to the increased rating claim when considering all 
of the VCAA letters provided.  

With respect to the duty to assist for, the RO has secured the 
Veteran's service treatment records (STRs), service personnel 
records (SPRs), VA treatment records, and private medical records 
as identified and authorized by the Veteran.  Moreover, the 
Veteran has submitted statements in support of his claim.  In 
addition, the VA has provided the Veteran with VA examinations in 
connection with his claim. The Veteran also was provided an 
opportunity to testify before the undersigned Veterans Law Judge.  
Thus, there is no indication that any additional evidence remains 
outstanding.  The duty to assist has been met. 38 U.S.C.A. 
§ 5103A.

Analysis

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The basis of disability evaluations is the ability of the body as 
a whole, of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life including 
employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria for 
that rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the Veteran's favor.  
38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but findings 
sufficiently characteristic to identify the disease and the 
resulting disability, and above all, coordination of rating with 
impairment of function will be expected in all cases.  38 C.F.R. 
§ 4.21.  Therefore, the Board has considered the potential 
application of various other provisions of the regulations 
governing VA benefits, whether or not they were raised by the 
Veteran, as well as the entire history of his disability in 
reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 
595 (1991).

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the present 
level of disability is the primary concern.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  In appeals of the initial rating 
assigned following a grant of service connection, "staged 
ratings" or separate ratings for separate periods of time may be 
assigned based on the facts found following the initial grant of 
service connection.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Additionally, the U.S. Court of Appeals for Veterans Claims 
(Court) has held that VA's determination of the "present level" 
of a disability may result in a conclusion that the disability 
has undergone varying and distinct levels of severity throughout 
the entire time period the increased rating claim has been 
pending.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  That 
is, the Board must consider whether there have been times when 
the Veteran's disability has been more severe than at others.  If 
so, the Board may "stage" the rating.  The relevant temporal 
focus for adjudicating the level of disability of an increased-
rating claim is from one year before the claim was filed (here, 
January 2006) until VA makes a final decision on the claim.  See 
Hart, supra.  See also 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2).

When evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due to 
pain and weakness causing additional disability beyond that 
reflected on range of motion measurements.  Furthermore, 
consideration should also be given to weakened movement, excess 
fatigability and incoordination. 38 C.F.R. § 4.45.  See DeLuca v. 
Brown, 8 Vet. App. 202, 204-07 (1995).

In this case, the Veteran's service-connected residuals of a 
right index finger injury are rated under Diagnostic Codes 5225.  
Diagnostic Code 5225 pertains to ankylosis of the index finger, 
and provides that a 10 percent disability rating is warranted 
when there is favorable or unfavorable ankylosis of the major or 
minor index finger. 38 C.F.R. § 4.71a, Diagnostic Code 5225 
(2009).

A review of the evidence of record reveals no complaints of, or 
treatment for, the right index finger whatsoever from 2006 to the 
present.  During a November 2008 VA examination, the Veteran 
complained of pain on the right index finger with bending.  
Examination of the right index finger showed no amputation; 
ankylosis; deformity; gap between the thumb pad and the tips of 
fingers on attempted opposition of the thumb to the fingers; gap 
between the finger and proximal transverse crease of the hand on 
maximal flexion of the finger; decrease in strength for pushing, 
pulling, or twisting; and no decreased dexterity for twisting, 
probing, writing, touching, or expression.  See VA examination 
report dated in November 2008.  Furthermore, during the 
aforementioned May 2010 Travel Board hearing, the Veteran 
acknowledged that he experiences no symptoms with regard to his 
fingers and that he experiences no restrictions related to the 
use of the fingers on his right hand.  See May 2010 Travel Board 
hearing transcript.  

Thus, based on the evidence of record, the Board finds that, the 
Veteran's service-connected residuals of a right index finger 
injury does not warrant a compensable disability rating under 
Diagnostic Code 5225.  As noted above, the Veteran's service-
connected residuals of a right index finger injury would need to 
show ankylosis in order to warrant a 10 percent disability 
rating.  However, in this case, there is no evidence that the 
Veteran has ankylosis of the right index finger, or that his 
symptomatology approximates ankylosis of the right index finger.  
As such, a compensable disability rating under Diagnostic Code 
5225 is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5225.

The Board has considered rating the Veteran's service-connected 
residuals of a right index finger injury under other Diagnostic 
Codes in order to provide him with the most beneficial rating; 
however, the Veteran does not have limitation of motion of the 
right index finger that results in a gap between the fingertip 
and the proximal transverse crease of the palm, and there is no 
evidence that extension is limited.  As such, a compensable 
disability rating for the Veteran's service-connected residuals 
of a right index finger injury is not warranted.  

Further, the Board finds that the medical evidence consistently 
demonstrates throughout that, over the entire appeals period, the 
Veteran meets the criteria for a noncompensable percent 
disability rating for his service-connected residuals of a right 
index finger injury.  Hart, supra.

Finally, the disability picture is not so exceptional or unusual 
as to warrant a referral for an evaluation on an extraschedular 
basis.  For example, there is no competent evidence that the 
Veteran's residuals of a right index finger injury are currently 
resulting in frequent hospitalizations or marked interference in 
his employment.  In fact, the Veteran indicated during his May 
2010 Travel Board hearing testimony that his right index finger 
exhibits no symptomatology that interferes with his activities or 
employment.  Therefore, the Board is not required to remand this 
matter to the AOJ for the procedural actions outlined in 38 
C.F.R. 
§ 3.321(b)(1) (2009).  See Bagwell; Shipwash.

As the preponderance of the evidence is against the Veteran's 
claim for a compensable disability rating for his residuals of a 
right index finger injury, the "benefit-of-the- doubt" rule is 
not applicable and the Board must deny his claim. See 38 U.S.C.A. 
§ 5107(b).


ORDER

A compensable disability rating for residuals of a right index 
finger injury is denied.


REMAND

Before addressing the merits of the remaining issues concerning 
the Veteran's claim for increased ratings, the Board finds that 
additional development of the evidence is required.

Initially, the Board notes that, during his May 2010 Board 
hearing, the Veteran identified recent private treatment records 
for his right shoulder disability.  He underwent surgery for his 
right shoulder in May 2010 and continues to receive treatment for 
the disability.  However, a review of the claims file reveals 
that such records have not been associated with the claims file.  
In this regard, VA's duty to assist pertains to obtaining records 
of the Veteran's relevant medical treatment.  38 U.S.C.A. § 
5103A(c)(2) (West 2002 & Supp. 2009); 38 C.F.R.  §§ 3.159(c)(2), 
(c)(3) (2009).  See also Bell v. Derwinski, 2 Vet. App. 611 
(1992) (VA is charged with constructive knowledge of evidence 
generated by VA).  VA also has a duty to make reasonable efforts 
to obtain relevant records, including private records that the 
claimant adequately identifies, and notify the claimant of such 
efforts whenever it is unable to obtain such records.  
38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Because any record of recent treatment for the 
Veteran's right shoulder disability would be relevant to his 
claim, the AOJ should make further attempts to obtain these 
records, and, if they no longer exist, must make this express 
declaration to confirm that further attempts to obtain them would 
be futile.  The Veteran also has to be apprised of this.

Further, updated VA examinations of the Veteran's back, knees, 
shoulders, and right meralgia are needed to determine the current 
nature and severity of these service-connected disabilities; the 
Veteran has alleged that these disabilities have worsened.  
Initially, with respect to the Veteran's DDD at L2 through L5, he 
has indicated that it has worsened, that he can no longer flex 
his back, that he experiences spasms, and that he experiences 
incapacitating episodes at least twice each month.  With regard 
to his knees, he indicates that he now has arthritis in the 
knees, and the arthritis should be considered when rating the 
knees.  Further, the Veteran testified that, if he gets up too 
quickly, his knees feel as if they have "sprung" and swell.  He 
also alleged that he has instability in his knees.  With regard 
to his shoulders, the Veteran recently underwent a surgical 
procedure for his right shoulder, and he also stated that he has 
arthritis in both shoulders as well as in his knees.  He also 
experiences pain in both shoulders and is restricted in his 
activities.  In this regard, the Veteran indicated that, if he 
makes any sudden motion, he experiences instability, pain, and 
extreme fatigue in the shoulders.  Finally, in reference to his 
right meralgia, he has indicated that he calls it "dead leg 
syndrome."  However, it is unclear from the May 2010 Travel 
Board hearing transcript whether the Veteran was discussing his 
service-connected right meralgia or another nonservice-connected 
disability in the left leg; thus, the Board finds that another VA 
examination is necessary to determine whether the right meralgia 
has worsened.  See May 2010 Travel Board hearing transcript and 
the Veteran's statement dated in May 2010.  

Thus, the Board is of the opinion that the Veteran should be 
afforded new VA examinations to determine the current severity 
and all manifestations of his service-connected DDD, bilateral 
knee, bilateral shoulder, and right meralgia disorders, 
particularly because the Veteran has alleged that these 
disabilities have worsened since the last VA examination in 
November 2008.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) 
(determining that the Board should have ordered a contemporaneous 
examination of the Veteran because a 23-month-old examination was 
too remote in time to adequately support the decision in an 
appeal for an increased rating); Allday v. Brown, 7 Vet. App. 
517, 526 (1995) (where the record does not adequately reveal the 
current state of claimant's disability, fulfillment of the 
statutory duty to assist requires a contemporaneous medical 
examination, particularly if there is no additional medical 
evidence that adequately addresses the level of impairment of the 
disability since the last examination).    

Accordingly, the case is REMANDED for the following action:

1.  Request from the Veteran information 
as to the dates of any private medical 
treatment received for his right shoulder 
disability, as well as for his DDD, left 
shoulder, bilateral knee, and right 
meralgia disabilities, that is not already 
of record.  The Veteran should furnish 
signed authorizations for the release to 
VA of private medical records in 
connection with each non-VA source he 
identifies.  Copies of the medical records 
(not already in the claims folder) from 
all sources should be requested.  All 
records obtained should be added to the 
claims folder.  If requests for any 
private treatment records are 
unsuccessful, VA should inform the Veteran 
of the non-response so that he will have 
an opportunity to obtain and submit the 
records himself, in keeping with his 
responsibility to submit evidence in 
support of his claim.

2.  Schedule the Veteran for a VA 
orthopedic/neurological examination, by an 
appropriate specialist, to determine the 
current severity of the service-connected 
DDD at L2 through L5.  The claims file, 
including a complete copy of this remand, 
must be made available for review of the 
Veteran's pertinent medical history, 
including, in particular, the records of 
his recent treatment.

The examination should include any 
diagnostic testing or evaluation deemed 
necessary.  The examination must include 
range of motion findings.  The examiner is 
asked to identify and describe any current 
symptomatology, including any functional 
loss associated with the spine disability 
due to more or less movement than normal, 
weakened movement, excess fatigability, 
incoordination, pain on movement, 
swelling, deformity or atrophy of disuse, 
pain on pressure or manipulation, and 
muscle spasm.

The examiner should specify any additional 
limitation of motion due to any of these 
factors, including during prolonged, 
repetitive use of the spine, or when, for 
example, the Veteran's symptoms are most 
problematic ("flare-ups").  If there is 
no objective evidence of these symptoms, 
the examiner should so state.

Further, the examination report should 
include a discussion of whether the 
Veteran has incapacitating episodes and 
their total duration (in weeks) during the 
last 12 months.  Note:  an incapacitating 
episode is a period of acute signs and 
symptoms due to intervertebral disc 
syndrome (IVDS) requiring bed rest 
prescribed by a physician and treatment by 
a physician.

If there is evidence of any objective 
neurological abnormality associated with 
the Veteran's service-connected spine 
disability, such as radiculopathy 
affecting the lower extremities, the 
examiner should identify this abnormality 
and comment on its severity.  
Specifically, the examiner should discuss 
the severity of any associated 
radiculopathy which may be found and 
ascertain whether it more closely 
resembles a mild incomplete paralysis, a 
moderate incomplete paralysis, a 
moderately severe incomplete paralysis or 
a severe incomplete paralysis.  The 
examiner should also describe any other 
neurological manifestations which may be 
present.  

The examiner also should provide an 
opinion as to the effect that the service-
connected DDD at L2 through L5 has on the 
Veteran's current level of occupational 
impairment.  The conclusions of the 
examiner should reflect review of the 
claims folder, and the discussion of 
pertinent evidence.

The Veteran is hereby advised that failure 
to report for his scheduled VA 
examination, without good cause, may have 
adverse consequences to his claim for an 
increased rating.  

3.  Also schedule the Veteran for a VA 
orthopedic examination, performed by an 
appropriate medical specialist, to assess 
the current severity and all 
manifestations of his service-connected 
right knee and left knee disabilities.  
The claims file, including a complete copy 
of this remand, must be made available for 
review of the Veteran's pertinent medical 
history, including, in particular, the 
records of his recent treatment.  The 
examiner should indicate whether such 
review was accomplished.  

All indicated tests and studies should be 
conducted and all clinical findings 
reported in detail.  Based on a thorough 
review of the claims file, and examination 
findings, the physician-examiner should 
provide the results of range of motion 
testing, and identify any objective 
evidence of pain and the specific 
excursion(s) of motion, if any, 
accompanied by pain.  To the extent 
possible, the examiner should assess the 
degree of severity of any pain.

The examiner also should indicate whether 
any arthritis is present in either knee 
and the extent of any arthritis present.

The examiner also should provide an 
opinion concerning the degree of severity 
of any instability or subluxation of the 
knee.  The examiner should also determine 
if the knee locks and, if so, the 
frequency of the locking.

Tests of joint movement against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should also be described by the examiner.  
If feasible, the examiner should assess 
the additional functional impairment due 
to weakened movement, excess fatigability, 
or incoordination in terms of the degree 
of additional range of motion loss.

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability on 
repeated use or during flare-ups (if the 
Veteran describes flare-ups), and, to the 
extent possible, provide an assessment of 
the functional impairment on repeated use 
or during flare- ups.  If feasible, the 
examiner should assess the additional 
functional impairment on repeated use or 
during flare- ups in terms of the degree 
of additional range of motion loss.

The examiner should also provide an 
opinion concerning the impact of the 
disabilities on the Veteran's ability to 
work.

The rationale for all opinions expressed 
must also be provided.

The Veteran is hereby advised that failure 
to report for his scheduled VA 
examination, without good cause, may have 
adverse consequences to his claim for an 
increased rating.  

4.  Thereafter, schedule the Veteran for a 
VA orthopedic examination, by an 
appropriate specialist, to determine the 
current severity of the service-connected 
bilateral shoulder disorders.  The claims 
file, including a complete copy of this 
remand, must be made available for review 
of the Veteran's pertinent medical 
history, including, in particular, the 
records of his recent treatment.

The examination should include any 
diagnostic testing or evaluation deemed 
necessary.  The examination should include 
a discussion of any loose movement in the 
shoulders. The examination also must 
include range of motion findings.  

The examiner also should indicate whether 
any arthritis is present in either 
shoulder and the extent of any arthritis 
present, and whether there is any 
dislocation or nonunion of the clavicle or 
scapula, with or without loose movement.

The examiner also should provide an 
opinion as to the effect that the service-
connected bilateral shoulder disorders 
have on the Veteran's current level of 
occupational impairment.  The conclusions 
of the examiner should reflect review of 
the claims folder, and the discussion of 
pertinent evidence.

The Veteran is hereby advised that failure 
to report for his scheduled VA 
examination, without good cause, may have 
adverse consequences to his claim for an 
increased rating.  

5.  Finally, schedule the Veteran for a VA 
examination, by an appropriate specialist, 
to determine the current severity of the 
service-connected right meralgia.  
The claims file, including a complete copy 
of this remand, must be made available for 
review of the Veteran's pertinent medical 
history, including, in particular, the 
records of his recent treatment.

The examination should include any 
diagnostic testing or evaluation deemed 
necessary.  The examination should include 
a discussion of whether there is any 
paralysis of the ilio-inguinal nerve and 
whether any such paralysis is mild, 
moderate, severe, or complete.  The 
examiner also should discuss whether there 
is any paralysis of the anterior crural 
nerve (femoral), whether any such 
paralysis is mild, moderate, or severe, 
and whether there is complete paralysis of 
the quadriceps extensor muscles.  

The examiner also should provide an 
opinion as to the effect that the service-
connected right meralgia have on the 
Veteran's current level of occupational 
impairment.  The conclusions of the 
examiner should reflect review of the 
claims folder, and the discussion of 
pertinent evidence.

The Veteran is hereby advised that failure 
to report for his scheduled VA 
examination, without good cause, may have 
adverse consequences to his claim for an 
increased rating.  

6.  Readjudicate the claims for 
entitlement to a disability rating in 
excess of 20 percent for DDD at L2 through 
L5, entitlement to a disability rating in 
excess of 10 percent for a right knee 
disability, entitlement to a disability 
rating in excess of 10 percent for a left 
knee disability, entitlement to a 
disability rating in excess of 20 percent 
for a right shoulder disability, 
entitlement to a disability rating in 
excess of 10 percent for a left shoulder 
disability, and entitlement to a 
disability rating in excess of 10 percent 
for right meralgia, in light of the 
physical examinations provided to the 
Veteran and any additional medical 
evidence received since the supplemental 
statement of the case (SSOC) in April 
2010.  If the claims are not granted to 
the Veteran's satisfaction, send him 
another SSOC.  It must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  The Veteran should be given 
an opportunity to respond to the SSOC 
before returning the file to the Board for 
further appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).




______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


